DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims Status:
	Claims 1-14 are pending.
	Claims 1, 4-6, 10 and 12 are amended.
	Claims 13-14 are newly added.
	Claims 1-14 are being examined as follow:

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 8-10, the limitation “…wherein said forming step includes inserting said sheet of wrapping (100) into said forming cavity (50A), without subjecting i4-said sheet of wrapping (100) to deformation by stretching at least for a phase of said action of insertion…” should change to “…wherein said forming step includes [[inserting]] an action of insertion said sheet of wrapping (100) into said forming cavity (50A), without subjecting said sheet of wrapping (100) to deformation by stretching at least for a phase of said action of insertion…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Weijer et al (US2008/0230176A1) in view of FUNAOKA et al (US2021/0308800A1).
Regarding claim 1, Van De Weijer discloses a method for producing a shaped sheet of wrapping (dish/plate 1, fig.1), comprising a hollow portion (compartment 2a, fig.1) and a perimetral edge (flanged edge 6, fig. 1) that extends along a pre-set profile (refer to the shape of the flanged edge 6, fig.1), said method comprising the steps of: 
- laying a sheet of wrapping (multilayer foil 7, fig.2) on a treatment surface (mould section 19,fig.2) having a forming cavity (recesses 18a, fig.2); and 
- forming said sheet of wrapping (multilayer foil 7, fig.2) within said forming cavity (recesses 18a, fig.2) so as to reproduce a shape of said hollow portion (compartment 2a, fig.1) thereon, 
wherein said forming step includes inserting said sheet of wrapping (multilayer foil 7, fig.2) into said forming cavity (recesses 18a, fig.2), without subjecting said sheet of wrapping (multilayer foil 7, fig.2) to deformation by stretching (in line with specification and the argument filed on August 8th 2022, folding/bending is not considered as stretching) at least for a phase of said action of insertion (refer to fig. 2a), said formed sheet (multilayer foil 7, fig.2b) having a plurality of folds (refer to the fold in fig. 2a) consisting of two or more layers set on top of and in contact with one another of said sheet of wrapping (multilayer foil 7, fig.2 and refer to folded line in fig.2); 
- cutting said formed sheet of wrapping (multilayer foil 7, fig.2) along said pre-set profile (refer to the shape of the flanged edge 6, fig.1) for producing said perimetral edge (flanged edge 6, fig. 1) and obtaining said shaped sheet of wrapping (dish/plate 1, fig.1); 
wherein said set of cutting said formed sheet of wrapping along said pre-set profile comprises the use of a laser source designed to emit a laser beam, and includes applying said laser beam on said formed sheet (refer to Paragraph 0074 cited: “…With regard to the multilayer foil 7 it is noted that it is made by applying a thin homogeneous layer of glue to the sides of the aluminium layer 8 and positioning the polypropylene layers 9, 10 thereon. The whole is definitively attached together by moving a roller over the foil 7 with a specific pre-pressure, thus pressing down the glued joints. The holes 11a, 11b in said foil 7, which thus not only extend through the aluminium layer 8 but also through the polypropylene layers 9, 10 thereof, can very advantageously be formed by means of a die-cutting operation or a laser beam cutting operation. The first possibility is in particular advantageous because of the low cost price thereof when large production numbers are concerned, whilst laser beam cutting provides the producer with a very high degree of flexibility.…”).

    PNG
    media_image1.png
    644
    483
    media_image1.png
    Greyscale

Van De Weijer does not disclose orienting said laser beam so as to carry out a plurality of passes of said laser beam along said pre-set profile (K), wherein said plurality of passes comprises: 
- a first pass of said laser beam that follows a first path (P1); and 
- at least one further pass of said laser beam that follows a further path (P2, P3, ..., Pn) that is shifted from said first path (P1), in a direction away from said pre-set profile (K), by a given distance (d1, d2) such that the laser beam that follows said further path (P2, P3, ..., Pn) can operate on an underlying layer of the formed sheet (100) that still connects said shaped sheet (10) to a residual portion (100') of said sheet of wrapping (100) and that emerges on the side where the laser source is located as a result of said first pass of said laser beam.
FUNAOKA discloses orienting said laser beam (pulsed laser light 1, fig.8-9) so as to carry out a plurality of passes of said laser beam (pulsed laser light 1, fig.8-9) along said pre-set profile (refer to “L” in fig.8), wherein said plurality of passes (refer to “n= 1,2,3 ,4…, n” in fig.8) comprises: 
- a first pass of said laser beam (pulsed laser light 1, fig.8-9) that follows a first path (refer to the path of n=0 to n=1, in fig.8); and 
- at least one further pass of said laser beam (pulsed laser light 1, fig.8-9) that follows a further path (refer to “n= 3 ,4…, n” in fig.8) that is shifted from said first path (refer to the path of n=0 to n=1, in fig.8), in a direction away from said pre-set profile (refer to “L” in fig.8), by a given distance (refer to “d” in fig.8) such that the laser beam (pulsed laser light 1, fig.8-9) that follows said further path (refer to “n= 3 ,4…, n” in fig.8) can operate on an underlying layer of the formed sheet (100) that still connects said shaped sheet (workpiece w, fig.9) to a residual portion (refer to “Wa” and “Wb” in fig.9) of said sheet of wrapping (workpiece w, fig.9) and that emerges on the side (refer to fig.9) where the laser source (pulsed laser light 1, fig.8-9) is located as a result of said first pass (refer to the path of n=0 to n=1, in fig.8) of said laser beam (pulsed laser light 1, fig.8-9).

    PNG
    media_image2.png
    427
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    411
    360
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Weijer’s laser in the method with orienting said laser beam so as to carry out a plurality of passes of said laser beam along said pre-set profile (K), wherein said plurality of passes comprises: - a first pass of said laser beam that follows a first path (P1); and - at least one further pass of said laser beam that follows a further path (P2, P3, ..., Pn) that is shifted from said first path (P1), in a direction away from said pre-set profile (K), by a given distance (d1, d2) such that the laser beam that follows said further path (P2, P3, ..., Pn) can operate on an underlying layer of the formed sheet (100) that still connects said shaped sheet (10) to a residual portion (100') of said sheet of wrapping (100) and that emerges on the side where the laser source is located as a result of said first pass of said laser beam, as taught by FUNAOKA, in order to provide a laser that capable to cut material have higher thermal threshold and conductivity (refer to paragraph 0005 cited: “…having physical properties of processing threshold and thermal conductivity that are significantly higher than those of GFRP…”).

Regarding claim 2, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 1, Van De Weijer does not disclose wherein said distance (d1, d2) is smaller than or equal to the diameter of said laser beam.
FUNAOKA discloses wherein said distance (refer to the distance of n=0 and n=1 in fig.8)) is smaller to the diameter (refer to “d1” in fig.8) of said laser beam (pulsed laser light 1, fig.8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Weijer’s laser in the method with wherein said distance (d1, d2) is smaller than or equal to the diameter of said laser beam, as taught by FUNAOKA, in order to provide a laser that capable to cut material have higher thermal threshold and conductivity (refer to paragraph 0005 cited: “…having physical properties of processing threshold and thermal conductivity that are significantly higher than those of GFRP…”).

Regarding claim 4, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 1, Van De Weijer further discloses wherein inserting said of wrapping sheet (multilayer foil 7, fig.1-2) into said forming cavity (recesses 18a, fig.2) includes: 
- providing a forming member (mandrel 16, fig.2), which is to co-operate with said forming cavity (recesses 18a, fig.2); 
- laying said sheet of wrapping (multilayer foil 7, fig.1-2) on said treatment surface (mould section 19,fig.2)  and over said forming cavity (recesses 18a, fig.2); and 
- bringing said forming member (mandrel 16, fig.2) into said forming cavity (recesses 18a, fig.2), pushing said sheet of wrapping (multilayer foil 7, fig.1-2) into said cavity (recesses 18a, fig.2) by means of said member (mandrel 16, fig.2).

Regarding claim 5, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 1, Van De Weijer further discloses wherein said shaped sheet (dish/plate 1, fig.1) comprises a peripheral flange (flanged edge 6, fig. 1) that extends around said hollow portion (compartment 2a, fig.1) and defines said perimetral edge (flanged edge 6, fig. 1), wherein said cutting step includes orienting said laser beam along said pre-set profile (refer to fig.1) that is located at said given distance (it is noted that a distance is inherently existed for Van De Weijer’s dish/plate to have the flange edge 6 in fig.1) from said hollow portion (compartment 2a, fig.1) so as to produce said peripheral flange (flanged edge 6, fig. 1).

Regarding claim 6, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 1, Van De Weijer further discloses wherein said sheet of wrapping (multilayer foil 7, fig.1-2) comprises at least one layer of metal material (refer to Paragraph 0023 cited: “…It is advantageous in that case to use an additional polypropylene layer between the polyethylene layer and the aluminum layer in the multilayer foil…”).

Regarding claim 9, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 1, Van De Weijer further discloses said sheet of wrapping (multilayer foil 7, fig.2) has a multi-layered structure (refer to “multilayer” foil 7, fig.2) comprising at least one layer of polymeric material (refer to Paragraph 0023 cited: “…It is advantageous in that case to use an additional polypropylene layer between the polyethylene layer and the aluminum layer in the multilayer foil, so as to provide an optimum bond to the remaining portion of the polypropylene container part via the polypropylene layer during the IML injection moulding process …”).

Regarding claim 10, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 9, Van De Weijer further discloses wherein said sheet of wrapping comprises a heat-sealing layer (refer to Paragraph 0023 cited: “…It is advantageous in that case to use an additional polypropylene layer between the polyethylene layer and the aluminum layer in the multilayer foil, so as to provide an optimum bond to the remaining portion of the polypropylene container part via the polypropylene layer during the IML injection moulding process …”).
	Regarding claim 11, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 1, Van De Weijer further discloses wherein said sheet of wrapping (multilayer foil 7, fig.2) has a multi-layered structure (multilayer foil 7, fig.2) comprising a layer of polymeric material in combination with a metal layer (refer to Paragraph 0023 cited: “…It is advantageous in that case to use an additional polypropylene layer between the polyethylene layer and the aluminum layer in the multilayer foil, so as to provide an optimum bond to the remaining portion of the polypropylene container part via the polypropylene layer during the IML injection moulding process …”).

Regarding claim 13, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 16, Van De Weijer further discloses wherein said metal material comprises aluminum (refer to Paragraph 0023 cited: “…It is advantageous in that case to use an additional polypropylene layer between the polyethylene layer and the aluminum layer in the multilayer foil…”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Weijer et al (US2008/0230176A1) in view of FUNAOKA et al (US2021/0308800A1) and further in view of Ellison et al (US2018/0132520 A1).
Regarding claim 3, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 1, Van De Weijer does not disclose wherein said at least one further pass includes a number n of passes that follow a number n of respective paths (P2, P3, ..., Pn) shifted with respect to the path of the previous pass, in a direction away from said pre-set profile (K), by respective distances (d1, d2, dn) corresponding to respective fractions of the diameter of said laser beam, where the sum of said distances (d1, d2, dn) of said n further passes is less than the diameter of said laser beam.
FUNAOKA discloses wherein said at least one further pass includes a number n of passes that follow a number n of respective paths (refer to “n= 1,2,3 ,4…, n” in fig.8) shifted with respect to the path of the previous pass, in a direction away from said pre-set profile (refer to “L” in fig.8), by respective distances (pulsed laser light 1, fig.8-9) (refer to “d” in fig.8)) corresponding to respective fractions of the diameter of said laser beam (pulsed laser light 1, fig.8-9).
However, Van De  Weijer or FUNAOKA does not disclose  the sum of said distances (d1, d2, dn) of said n further passes is less than the diameter of said laser beam.
Ellison discloses the sum of said distances of said n further passes is less than the diameter of said laser beam (refer to fig. 3s below) (it is noted that since Ellison disclose two different pass 306,  304 and  the distance between the two passes are zero).

    PNG
    media_image4.png
    791
    497
    media_image4.png
    Greyscale


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Weijer et al (US2008/0230176A1) in view of FUNAOKA et al (US2021/0308800A1) and further in view of Liou (US2008/0052173A1).
Regarding claim 7, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 6, Van De Weijer or FUNAOKA does not disclose wherein one side of said sheet is coated with a layer of ink.
Liou discloses wherein one side of said sheet is coated with a layer of ink (refer to abstract cited: “…The fast food wrapping and delivery method and system use an ink jet printer that can print patterns in either obverse form and reverse form to print a food order and nutrition information of a food on a food container in real-time…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Weijer’s method with wherein one side of said sheet is coated with a layer of ink, as taught by Liou, in order to provide information related to the product  in real-time (refer to abstract).

Regarding claim 8, the modification of Van De Weijer, FUNAOKA and Liou discloses substantially all features set forth in claim 7, Van De Weijer further discloses wherein the opposite side of said sheet is coated with a layer of heat-sealing material (refer to Paragraph 0023 cited: “…It is advantageous in that case to use an additional polypropylene layer between the polyethylene layer and the aluminum layer in the multilayer foil, so as to provide an optimum bond to the remaining portion of the polypropylene container part via the polypropylene layer during the IML injection moulding process …”). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Weijer et al (US2008/0230176A1) in view of FUNAOKA et al (US2021/0308800A1) and further in view of KUSTER et al (US2020/0399953A1).
Regarding claim 12, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 11,Van De Weijer further discloses wherein said cutting step envisages applying said laser beam on said metal layer, and applying on said layer of polymeric material (refer to Paragraph 0074 cited: “…With regard to the multilayer foil 7 it is noted that it is made by applying a thin homogeneous layer of glue to the sides of the aluminium layer 8 and positioning the polypropylene layers 9, 10 thereon. The whole is definitively attached together by moving a roller over the foil 7 with a specific pre-pressure, thus pressing down the glued joints. The holes 11a, 11b in said foil 7, which thus not only extend through the aluminium layer 8 but also through the polypropylene layers 9, 10 thereof, can very advantageously be formed by means of a die-cutting operation or a laser beam cutting operation. The first possibility is in particular advantageous because of the low cost price thereof when large production numbers are concerned, whilst laser beam cutting provides the producer with a very high degree of flexibility.…”).
However, Van De Weijer or FUNAOKA does not disclose using a different wavelength laser beam than the laser beam applied on metal and  applied on said layer of polymeric material.
KUSTER discloses using a different wavelength laser beam than the laser beam applied on metal and  applied on said layer of polymeric material (refer to the abstract cited: “…a first surface and a polymeric protective layer with a thickness d arranged on this metal-containing coating, b) removing the polymeric protective layer in a first region using a carbon dioxide laser, c) removing the metal-containing coating within the first region only in a second region using a solid-state laser such that an edge region is created, in which the metal-containing coating is intact and in which the polymeric protective layer was removed in step b), d) applying a ceramic ink only in the first region, e) heat treating the glass panel at >600° C…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Weijer’s method with a further laser beam, of different wavelength, on said layer of polymeric material, as taught by KUSTER, in order to provide improve alignment and reduce defect (refer to Paragraph 0009 cited: “…A further problem with this method is that exact positioning of the print at the edge of the coated region is necessary. Otherwise, optical errors develop at the boundary between the print and the coating: If the print is too far from the coating, this creates an area without coating that appears lighter than the rest of the panel (cf. FIG. 4a). If the print is applied over the metal-containing coating, there are optical defects in the printed region (cf. FIG. 4b). Mechanical removal does not provide an adequately sharp boundary line between the de-coated and the coated region. Subsequent exact alignment of the printing at this edge is therefore too imprecise and the above-described optical defects occur…”).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Weijer et al (US2008/0230176A1) in view of FUNAOKA et al (US2021/0308800A1) and further in view of Weder (US5479761).
Regarding claim 14, the modification of Van De Weijer and FUNAOKA discloses substantially all features set forth in claim 10, Van De Weijer or FUNAOKA does not discloses the use of lacquer as heat-sealing layer.
Weder discloses using lacquer as heat-sealing material (refer to Col 4 line 63 – Col 5 line 2 cited: “…The term "bonding material" also includes materials which are heat sealable and, in this instance, the adjacent portions of the material must be brought into contact and then heat must be applied to effect the seal. The term "bonding material" as used herein also means a heat sealing lacquer which may be applied to the sheet of material and, in this instance, heat also must be applied to effect the sealing…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Weijer’s method heat-sealing layer with using lacquer, as taught by Weder, in order to provide a common and widely used bonding and heat-sealing material (refer to Col 4 line 63 – Col 5 line 2 cited: “…The term "bonding material" also includes materials which are heat sealable and, in this instance, the adjacent portions of the material must be brought into contact and then heat must be applied to effect the seal. The term "bonding material" as used herein also means a heat sealing lacquer which may be applied to the sheet of material and, in this instance, heat also must be applied to effect the sealing…”).

Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment/argument filed on August 8th 2022 that overcame the Drawing objection in the previous office action.
With respect to the Specification Objection: the applicant’s amendment/argument filed on August 8th 2022 that overcame the Specification objection in the previous office action. 
With respect to the Claim Objection: the applicant’s amendment/argument filed on August 8th 2022 that overcame the Claim Objection in the previous office action. However, new Claim Objection issue is raised.
With respect to the Rejection 112b: the applicant’s amendment/argument filed on August 8th 2022 that overcame the Rejection 112b in the previous office action.
With respect to the Rejection 112a: the applicant’s amendment/argument filed on August 8th 2022 that overcame the Rejection 112a in the previous office action. 

Response to Argument
Applicant's arguments filed August 8th 2022 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…In Funaoka the laser beam is in no way operated according to such a procedure. Figure 8 of Funaoka, to which the Examiner is referring, shows a plurality of holes n1 ... nn laser-drilled in the sheet which - using the wording of Claim1 - would belong to one and the same pass. Making a plurality of passes and laterally shifting the laser beam from one pass to the next one is not disclosed and not even suggested in Funaoka. …”, Remark Page 4*.
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the is no limitation or clarification cited in the rejected claim that the interpretation of “a laser beam” must be a continuous beam, the “pre-set profile” must be a continuous laser path. The claim language in the rejected claim does not disclosing the limitation used in the applicant’s argument. Therefore the prior art of record FUNAOKA able to read on the argued limitation.
It is suggested that further amendment is needed to clarify the limitation in the way of the argument set forth in the remark according to the specification, such that would distinct from the prior art of records.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        November 25, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761